internal_revenue_service number release date index no cc psi - plr-110283-00 date trust a b date x state dear this responds to your letter dated date submitted on behalf of trust requesting a ruling under sec_1361 of the internal_revenue_code the information submitted states that trust was established on date by a grantor_trust currently holds stock in x a state corporation x intends to elect to be an s_corporation trust represents that trust has not made an election to be a qualified_subchapter_s_trust trust is not exempt from tax under subtitle a of the code and each trust_beneficiary is an individual article one of trust provides that the trustees shall hold manage invest and reinvest the trust property shall collect the income therefrom and shall pay the net_income in convenient installments in such proportions and with such exclusions as the trustees shall deem advisable among the following class of persons b the spouse of b the issue of b the respective spouses of the issue of b the brothers and sisters of b their respective spouses their issue and the respective spouses of such issue or the trustees shall have the right to and are authorized to accumulate any or all of such net_income as they shall deem advisable and add the same to the principal or the trust property any payments of net_income may be made by the trustees either directly to or indirectly in trust or otherwise for the benefit of the beneficiary concerned article one of trust further provides that in the event that any payment of income authorized under article one to any individual beneficiary shall be insufficient in the opinion of the trustees to defray the expenses of any illness accident or other emergency or to provide for the proper maintenance support and education of such beneficiary the trustee are authorized to use from time to time so much of the principal of the trust property as the trustee may deem advisable therefor article two of trust provides that trust shall continue in effect unless sooner terminated until twenty-one years after the death of the last to die of the four children of grantor living at the date of trust or until the earlier failure of all living takers in the class of persons described in article one of trust article two of trust further provides that upon the termination of trust the trustees shall transfer deliver and pay over the then trust property to b if b is then living and if not to the then living issue of b per stirpes failing such then living issue the then trust property shall be divided equally among and added to the other three trusts established by grantor on the same day trust was established and failing all such then living takers the then trust property shall be transferred delivered and paid over to such charitable_organization or organizations as the trustees shall select sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect sec_1362 of the code provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 c have a nonresident_alien as a shareholder and d more than one class of stock under sec_1361 of the code an electing_small_business_trust is an eligible shareholder of an s_corporation sec_1361 defines electing_small_business_trust sec_1361 of the code provides that except as provided in sec_1361 the term electing_small_business_trust means any trust if - i such trust does not have as a beneficiary any person other than i an individual ii an estate or iii an organization described in paragraph or of sec_170 ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 of the code provides that the term electing_small_business_trust shall not include - i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a of chapter and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 sec_1361 of the code provides that for purposes of sec_1361 the term potential_current_beneficiary means with respect to any period any person who at any time during such period is entitled to or at the discretion of any person may receive a distribution from the principal or income of the trust notice_97_49 1997_2_cb_304 provides that for purposes of sec_1361 the term beneficiary does not include a distributee trust but does include those persons who have a beneficial_interest in the property held by the distributee trust furthermore the notice provides that for purposes of sec_1361 if a distributee trust becomes entitled to or at the discretion of any person may receive a distribution from principal or income of the esbt then the trust will become a potential_current_beneficiary and the s_corporation_election will terminate unless the distributee trust is a_trust described in sec_1361 accordingly based on the representations made and the information provided and the assumption that the interest of any contingent charitable_beneficiary of trust described in sec_170 is so remote as to be negligible and that such contingent charitable beneficiaries are therefore not beneficiaries of trust as described in sec_1361 we conclude that for purposes of sec_1361 the beneficiaries of trust are individuals and are qualified beneficiaries with respect to the power given to the trustees under article one to make certain distributions either directly to or indirectly in trust or otherwise for the benefit of the beneficiary concerned this is a power to make a distribution for purposes of sec_1361 however since there are currently no distributee trusts identified or currently in existence the power to distribute to these trusts will be disregarded for purposes of sec_1361 thus there is no distributee trust that is a potential_current_beneficiary if a distributee trust is identified or otherwise comes into existence in any period then the distributee trust will become a potential_current_beneficiary and the s_corporation_election will terminate unless the distributee trust is a_trust described in sec_1361 furthermore the beneficiary of any such new trust must satisfy the shareholder restrictions of sec_1361 accordingly upon trust making a valid and timely election under sec_1361 trust will satisfy the requirements of sec_1361 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney of file with this office we are forwarding a copy of this letter to trust enclosures copy of this letter copy for sec_6110 purposes sincerely yours j thomas hines acting branch chief branch office of the associate chief_counsel passthroughs and special industries
